          Case 2:18-cv-04857-JJT Document 2 Filed 12/20/18 Page 1 of 4



 1 Jasmina Richter/Bar No. 024180
   SANDERS & PARKS, P.C.
 2 3030 North Third Street, Suite 1300
   Phoenix, Arizona 85012-3099
 3 Direct Phone: (602) 532-5779
   E-Mail: Jasmina.Richter@sandersparks.com
 4
   Sabrina Haurin (pro hac vice motion to be filed)
 5 Ohio Bar No. 0079321
   BAILEY CAVALIERI LLC
 6 10 West Broad Street, Suite 2100
 7 Columbus,  Ohio 43215-3422
   Direct Phone: (614) 229-3253
 8 E-mail: shaurin@baileycav.com
 9 Attorneys for Defendant Liberty Insurance Underwriters Inc.
10
                         IN THE UNITED STATES DISTRICT COURT
11                           FOR THE DISTRICT OF ARIZONA

12   Tapestry on Central Condominium                 Case No.
     Association,
13                                                   State Court Case No. CV2018-011944
14                         Plaintiff,

15   v.                                              DEFENDANT LIBERTY INSURANCE
                                                     UNDERWRITERS INC.’S NOTICE
16   Liberty Insurance Underwriters Inc.,            OF REMOVAL

17                         Defendant.

18
19           Defendant Liberty Insurance Underwriters Inc. (“Liberty”) hereby files this Notice
20 of Removal for the removal of this action from the Superior Court of Arizona, Maricopa
21
   County to the United States District Court for the District of Arizona, pursuant to 28 U.S.C.
22
23 § 1332, 1441 and 1446. This is a civil action over which this Court has original jurisdiction
24 and the matter is properly removed to this Court for these reasons:
25
             1.    On September 9, 2018, Plaintiff Tapestry on Central Condominium
26
     Association (the “Association”) filed a Complaint in the Superior Court of Arizona,
27
28 Maricopa County (the “Complaint”) in the action captioned Tapestry on Central
        Case 2:18-cv-04857-JJT Document 2 Filed 12/20/18 Page 2 of 4



 1 Condominium Association v. Liberty Insurance Underwriters Inc., Case No. CV2018-
 2
     011944 (hereinafter, the “State Action”).
 3
            2.     The Complaint was served on Liberty on or about November 30, 2018. In
 4
 5 accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served
 6
     upon Liberty in the State Action are attached hereto as “Exhibit 1.”
 7
            3.     The Complaint names Liberty as the only defendant. (Compl. ¶ 1).
 8
 9          4.     According to the Complaint filed in the State Action, the Association is an
10 Arizona non-profit corporation with its principal place of business located in Arizona.
11
   (Compl. ¶ 1.)
12
13       5.      Liberty is an Illinois corporation with its principal place of business located

14 in Massachusetts. (Compl. ¶ 2).
15
            6.     In the State Action, the Association asserts one cause of action for breach of
16
     contract arising from Liberty’s issuance of a Community Association Executive Advantage
17
18 Insurance Policy, policy number CAP10206-0212, to the Association effective for the
19
     period from October 26, 2013 to October 26, 2014 (the “Policy”). Specifically, the
20
     Association alleges that Liberty breached the Policy when it denied the Association’s
21
22 request that Liberty provide a defense under the Policy in connection with a lawsuit filed
23 by Matthew B. Hodeaux Architect, PLLC and MBH Development, LLC against the
24
   Association (the “Underlying Action”). (Compl. ¶¶ 14-21).
25
26       8.      Because the Association and Liberty are citizens of different states, the Court

27 has jurisdiction over this matter pursuant to 28 U.S.C. § 1332.
28




                                                 -2-
        Case 2:18-cv-04857-JJT Document 2 Filed 12/20/18 Page 3 of 4



 1         9.     In the Complaint filed in the State Action, the Association seeks to recover
 2
     compensatory, consequential, special, and other damages resulting from Liberty’s alleged
 3
     breach of the Policy and attorneys’ fees and costs incurred by the Association in this
 4
 5 coverage action. (Compl. at 4.) Upon information and belief, that amount is in excess of
 6
     $75,000.00 and, as such, the amount in controversy exceeds $75,000.00.
 7
           10.    This Notice of Removal is filed within thirty days of the filing of the
 8
 9 Complaint on Liberty.
10         11.    A copy of the Notice of Removal will be sent to the Superior Court of
11
     Arizona, Maricopa County.
12
13         12.    Accordingly, this action is hereby removed to the United States District

14 Court for the District of Arizona, pursuant to 28 U.S.C. § 1332.
15
16         RESPECTULLY submitted this 20th day of December, 2018.
17
18
                                             SANDERS & PARKS, P.C.
19
20                                           s/ Jasmina Richter
                                             Jasmina Richter
21                                           3030 North Third Street, Suite 1300
22                                           Phoenix, Arizona 85012-3099
                                             Attorneys for Defendant Liberty Insurance
23
                                             Underwriters Inc.
24
25
26
27
28




                                               -3-
        Case 2:18-cv-04857-JJT Document 2 Filed 12/20/18 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that the foregoing Defendant Liberty Insurance Underwriters Inc.’s
 3
     Notice of Removal was served upon counsel for the parties to this action via electronic
 4
               th
 5 mail this 20 day of December 2018 as follows:
 6                                   Christopher A. LaVoy
 7                                 TIFFANY & BOSCO, P.A.
                             Seventh Floor Camelback Esplanade II
 8                                2525 East Camelback Road
 9                                    Phoenix, AZ 85016
                                        cal@tblaw.com
10
11                                                  /s Zina Seyferth
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -4-
